                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION



SE PROPERTY HOLDINGS, LLC              :

      Plaintiff,                       :

vs.                                    : Civil Action No. 1:17-cv-00413-TM-B

RUSSELL G. JUDKINS, et al.,            :

      Defendants.                      :



                                   JUDGMENT

      In accordance with this Court’s Order finding that all of the defendants are

liable to Plaintiff for violation of the Alabama Uniform Fraudulent Transfer Act, ALA.

CODE § 8-9A-4, it is hereby ORDERED as follows:

      1.     Defendant Highway 59, LLC, shall transfer the subject asset – i.e.,

Defendant Russell Judkins’s former interest in the subject real property that was

transferred to, and that is, now, held, by Defendant Highway 59, LLC – to Plaintiff

by Quitclaim Deed within 30 days of this Order;

      2.     An additional monetary award of $300,000.00 is entered in favor of

Plaintiff and against all Defendants as “other relief the circumstances may require,”

or as punitive damages, pursuant to Code of Alabama, 1975, § 8-9A-7(a)(3)(c).
      3.     Plaintiff will be awarded costs and attorney’s fees reasonably incurred

in connection with this case from Defendants, and Plaintiff shall submit evidence of

its reasonable attorney’s fees within thirty (30) days of this Order.

             DONE and ORDERED this the 5th day of November 2018.

                     s/TERRY F. MOORER
                    UNITED STATES DISTRICT JUDGE




                                           2
